Exhibit 10.2
GOODRICH CORPORATION
SAVINGS BENEFIT RESTORATION PLAN
As Amended and Restated Generally Effective January 1, 2005
INTRODUCTION
The purpose of this Plan is to provide supplemental savings plan benefits to
certain employees who are or were participants in the Goodrich Corporation
Employees’ Savings Plan. The supplemental savings plan benefits provided by this
Plan are intended to provide covered employees with savings plan benefits that,
in the aggregate, will be equal to the savings plan benefits the employees would
receive under the Goodrich Corporation Employees’ Savings Plan if such plan was
not subject to certain Internal Revenue Code limitations applicable to qualified
retirement plan benefits.
This Plan, currently known as the Goodrich Corporation Savings Benefit
Restoration Plan, is hereby amended and restated generally effective January 1,
2005 as set forth herein to reflect, among other things, the requirements of the
American Jobs Creation Act of 2004. This restatement of the Plan reflects all
prior amendments to the Plan and also reflects the fact that the provisions of
the Goodrich Corporation Pension Benefit Restoration Plan are contained in a
separate document.
ARTICLE I. DEFINITIONS

  1.1  
“Affiliate” means a corporation which is a member of a controlled group of
corporations, as such term is defined in Code Section 1563(a), which includes
the Company, or is a corporation, partnership, sole proprietorship, affiliated
service group, or other business entity that is under common control with the
Company (as determined in accordance with the definition of such terms contained
in Code Section 414(b), (c), (m) or (o)), but with respect only to periods of
time during which such controlled group status or common control status exists.

  1.2  
“Base Salary” means the annual base salary earned by the Eligible Employee for
the Plan Year. Base Salary shall not include Incentive Compensation.

  1.3  
“Beneficiary” means the person or persons designated, on a form prescribed by
the Company, by an Eligible Employee to be his or her Beneficiary to whom
payment under the Plan shall be made in the event of the Eligible Employee’s
death. If an Eligible Employee fails to designate a Beneficiary as provided
above, or if the Beneficiary designation is revoked without execution of a new
designation, or if every person designated as Beneficiary predeceases the
Eligible Employee or dies prior to complete distribution of the Eligible
Employee’s benefits, then the Committee shall direct the distribution of such
benefits to the Eligible Employee’s estate.

 

 



--------------------------------------------------------------------------------



 



  1.4  
“Book Account” means the account for each Eligible Employee established on the
books of the Company. To the extent relevant with respect to an Eligible
Employee, the Eligible Employee’s overall Book Account shall include the
Eligible Employee’s Post-2004 Subaccount and Pre-2005 Subaccount.

  1.5  
“Change in Control” means a change in control of the Company, as defined in the
Goodrich Corporation Management Continuity Agreement, as it may be amended from
time to time.

Effective for Plan Years beginning after December 31, 2004, a Change in Control
means:

  (a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (1) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company (other than by exercise of a conversion
privilege), (2) any acquisition by the Company or any of its subsidiaries,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (4) any acquisition by
any company with respect to which, following such acquisition, more than 70% of,
respectively, the then outstanding shares of common stock of such company and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, solely in their capacity as shareholders of the Company,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be; or

  (b)  
Individuals who, as of the effective date of the amended and restated Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the beginning of such period whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or

 

-2-



--------------------------------------------------------------------------------



 



  (c)  
Consummation of a reorganization, merger or consolidation, in each case, with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, solely in
their capacity as shareholders of the Company, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or

  (d)  
Consummation of (1) a complete liquidation or dissolution of the Company or
(2) a sale or other disposition of all or substantially all of the assets of the
Company, other than to a company, with respect to which following such sale or
other disposition, more than 70% of, respectively, the then outstanding shares
of common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities, solely in their capacity
as shareholders of the Company, who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.

  1.6  
“Code” means the Internal Revenue Code of 1986. References to any Section of the
Code shall be deemed to refer to such Section as it currently exists or as it
may be amended from time to time and shall be read to refer also to any Treasury
Regulations promulgated under such Section.

  1.7  
“Committee” means the Goodrich Corporation Benefit Design and Administration
Committee, or any designated group with similar responsibilities.

 

-3-



--------------------------------------------------------------------------------



 



  1.8  
“Compensation” means an Eligible Employee’s compensation from the Company and
its Affiliates for any Plan Year. Compensation shall include Base Salary and
Incentive Compensation.

  1.9  
“Company” means Goodrich Corporation.

  1.10  
“Eligible Employee” means an individual (a) who is or was an employee of the
Company or any Affiliate, (b) who is or was a participant in the Goodrich
Savings Plan, and (c) who is or has been designated as an Eligible Employee by
the Committee.

  1.11  
“Goodrich Savings Plan” means the Goodrich Corporation Employees’ Savings Plan,
as it may be amended from time to time, and its predecessors and successors.

  1.12  
“Incentive Compensation” means incentive compensation paid to an Eligible
Employee by the Company and its Affiliates for a Plan Year based on an Eligible
Employee’s performance. For Plan Years beginning after December 31, 2004,
Incentive Compensation means performance based compensation (as defined in Code
Section 409A) paid to an Eligible Employee by the Company and its Affiliates for
a Plan Year.

  1.13  
“IRS Limits” means the limitations on qualified retirement plan benefits
contained in the Code, including Code Sections 401(a)(17), 401(k), 402(g), and
415, as amended from time to time. The Committee, in its sole discretion may
authorize the inclusion of additional Code Sections for purposes of this Plan.

  1.14  
“Key Executive” means an Eligible Employee who entered into an individual
deferred compensation agreement with the Company and who was given the
opportunity to transfer the entire amount deferred to this Plan.

  1.15  
“Make-Up Contributions” means the amounts credited to an Eligible Employee’s
Book Account pursuant to Section 2.5.

  1.16  
“Plan” means this Goodrich Corporation Savings Benefit Restoration Plan, as in
effect at any time.

1.17 “Plan Year” means the calendar year.

  1.18  
“Post-2004 Subaccount” means the subaccount kept as part of a Book Account to
record the crediting of the deferral of an Eligible Employee’s Compensation and
the crediting of Make-Up Contributions after December 31, 2004, together with
any earnings or losses thereon through the date of distribution from the Plan.

  1.19  
“Pre-2005 Subaccount” means the subaccount kept as part of a Book Account to
record the crediting of the deferral of an Eligible Employee’s Compensation and
the crediting of Make-Up Contributions prior to January 1, 2005, together with
any earnings or losses thereon through the date of distribution from the Plan.

 

-4-



--------------------------------------------------------------------------------



 



  1.20  
“Salary Reduction Agreement” means an agreement, on a form prescribed by the
Company, between an Eligible Employee and the Company to reduce the Eligible
Employee’s Compensation and to credit the amount reduced to either the Eligible
Employee’s Pre-2005 Subaccount or Post-2004 Subaccount, as applicable, under
this Plan. For Plan Years beginning on or after January 1, 2006, Salary
Reduction Agreement means, on a form prescribed by the Company, an agreement
between an Eligible Employee and the Company to reduce the Eligible Employee’s
Base Salary or Incentive Compensation and to credit the amount reduced to the
Eligible Employee’s Post-2004 Subaccount under this Plan.

  1.21  
“Specified Employee” means an employee of the Company or an Affiliate who is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) .

  1.22  
“Termination Date” means the date on which an Eligible Employee terminates
employment or incurs a separation from service with the Company and its
Affiliates, or if earlier, the date an Eligible Employee begins receiving
long-term disability benefits under a long-term disability plan sponsored by the
Company. For Plan Years beginning after December 31, 2004, separation from
service means the termination of employment with the Company and its Affiliates
as defined in Code Section 409A.

  1.23  
“Vesting Service” means vesting service as defined in the Goodrich Savings Plan.

ARTICLE II. PARTICIPATION AND PLAN CONTRIBUTIONS

  2.1  
An employee shall commence participation in the Plan effective as of the January
1 next following the date the employee becomes an Eligible Employee.

Notwithstanding the preceding paragraph, the Committee, in its sole discretion,
may permit an employee who first becomes an Eligible Employee after December 31,
2004, to elect to become a participant no later than 30 days after becoming an
Eligible Employee by executing a Salary Reduction Agreement to defer
Compensation for services to be performed subsequent to the election.

  2.2  
An Eligible Employee may elect to reduce his or her Compensation, Base Salary,
or Incentive Compensation, as applicable, and have the Company credit the amount
reduced to either the Eligible Employee’s Pre-2005 Subaccount or Post-2004
Subaccount, as applicable, under this Plan. Prior to the beginning of each Plan
Year, each Eligible Employee who wishes to participate in the Plan for the
following Plan Year shall execute an irrevocable Salary Reduction Agreement.
Salary Reduction Agreements shall remain in effect for the entire subsequent
Plan Year and may not be modified or revoked by the Eligible Employee during
such Plan Year. If an Eligible Employee who is contributing to this Plan does
not submit a new Salary Reduction Agreement prior to the beginning of a
subsequent Plan Year, the Eligible Employee’s prior Plan Year election shall
remain in force and be fully applicable to the subsequent Plan Year.

 

-5-



--------------------------------------------------------------------------------



 



  2.3  
For Plan Years beginning on or after January 1, 2006, an Eligible Employee shall
execute a separate Salary Reduction Agreement to defer a portion of his or her
Incentive Compensation. The Salary Reduction Agreement shall become effective
with respect to the annual Incentive Compensation that may be awarded to the
Eligible Employee with respect to a Plan Year if the Eligible Employee’s Salary
Reduction Agreement is received by the Company at least six months prior to the
end of the performance period (Plan Year) for the Incentive Compensation, or by
such earlier date as the Company may establish. An Eligible Employee’s Salary
Reduction Agreement to elect to defer Incentive Compensation shall be effective
for the Plan Year to which the election relates If an Eligible Employee who is
contributing to this Plan does not submit a new Salary Reduction Agreement prior
to the beginning of a subsequent Plan Year, the Eligible Employee’s prior Plan
Year election shall remain in force and be fully applicable to the subsequent
Plan Year.

  2.4  
Each Salary Reduction Agreement shall specify the percentage of the Eligible
Employee’s Compensation to be credited to the Plan in 1% increments. The maximum
amount of Compensation that an Eligible Employee may have credited to the Plan
for any Plan Year shall be 25% of the Eligible Employee’s Compensation for the
Plan Year.

  2.5  
Either the Pre-2005 Subaccount or the Post-2004 Subaccount, as applicable, of
each Eligible Employee shall be credited each year with a Make-Up Contribution
equal to (a) the amount that the Company or an Affiliate would have contributed
to the Goodrich Savings Plan on behalf of the Eligible Employee for the Plan
Year if the Goodrich Savings Plan did not contain IRS Limits, and if the
Compensation credited to either the Eligible Employee’s Pre-2005 Subaccount or
Post-2004 Subaccount, as applicable, under this Plan had been contributed to the
Goodrich Savings Plan, reduced by (b) the maximum amount the Company or an
Affiliate could have contributed to the account of the Eligible Employee under
the Goodrich Savings Plan for the Plan Year (other than amounts contributed
pursuant to an Eligible Employee’s election to defer Compensation into the
Goodrich Savings Plan).

An Eligible Employee at all times shall be fully vested in the portion of his or
her Book Account which consists of Compensation deferrals and Make-Up
Contributions attributable to employer matching contributions. On or after
January 1, 2006, an Eligible Employee’s Book Account which consists of Make-Up
Contributions attributable to employer discretionary contributions, if any,
shall be fully vested after such Eligible Employee has completed three years of
Vesting Service.
Any portion of an Eligible Employee’s Book Account attributable to Make-Up
Contributions that is not vested upon the Eligible Employee’s Termination Date
shall be forfeited and applied to offset future Make-Up Contributions as
directed by the Company.

 

-6-



--------------------------------------------------------------------------------



 



  2.6  
Amounts credited to the Book Account of an Eligible Employee pursuant to this
Article II and amounts deferred by a Key Executives pursuant to an individual
deferred compensation agreement shall be credited to the Book Account maintained
by the Company for the benefit of the Eligible Employee and/or Key Executive.
All amounts credited to the Book Account of an Eligible Employee shall be
credited for accounting purposes only and shall remain as part of the general
assets of the Company subject to the claims of the Company’s general creditors.
Each Eligible Employee and Key Executive shall advise the Committee as to the
investment of his or her Book Account by choosing among investment options
offered under the Plan. Earnings or losses generated from the investments
selected for a Book Account shall be credited or debited to such Book Account.
Notwithstanding the foregoing, the Company shall have no obligation to actually
invest the amount credited to any Book Account or to purchase any investment
option used to measure investment returns on any Book Account.

ARTICLE III. PAYMENT OF PRE-2005 SUBACCOUNT

  3.1  
Except as otherwise provided in Section 3.2, the Pre-2005 Subaccount of an
Eligible Employee shall be paid in cash to the Eligible Employee, or to his or
her Beneficiary, in a single lump sum payment 90 days after the Eligible
Employee’s Termination Date, or as soon as administratively feasible thereafter.

  3.2  
Notwithstanding the provisions contained in Section 3.1, an Eligible Employee
may elect to have his or her Pre-2005 Subaccount paid in monthly installments
over a period of five, ten, or fifteen years, or in a partial lump sum payment
followed by installment payments over a period of five, ten, or fifteen years.
An election of installment payments shall be made in writing and may be
delivered to the Committee at any time up to 15 days before the Eligible
Employee’s Termination Date. Installment payments shall commence 90 days after
the Eligible Employee’s Termination Date, or as soon as administratively
feasible thereafter, and shall continue to be made on a monthly basis for the
duration of the period chosen. If the Eligible Employee dies prior to receiving
all installment payments, remaining installment payments shall be paid to the
Eligible Employee’s Beneficiary in a lump sum. Notwithstanding the foregoing, if
an Eligible Employee has a distribution election form on file with the Committee
prior to January 1, 2003, such election shall remain in effect unless or until
it is changed by the Eligible Employee.

  3.3  
The determination of the amount of installment payments shall be designed to
distribute the entire Pre-2005 Subaccount in a series of substantially similar
payments over the installment period chosen by the Eligible Employee.
Notwithstanding the foregoing, if an Eligible Employee’s monthly installment
payments are estimated to be less than $300 per month as of the date benefits
commence, the Committee may shorten the installment period, in increments of
five years, until the monthly installment payments are estimated to equal or
exceed $300. Notwithstanding the provisions contained in Sections 3.2 and 4.2,
if an Eligible Employee’s Book Account is less than $10,000 on the date that
installment payments are to commence, the Book Account shall be paid to the
Eligible Employee in a single lump sum payment.

 

-7-



--------------------------------------------------------------------------------



 



  3.4  
Notwithstanding the foregoing provisions of this Article III and Article IV, if
this Plan is terminated within three years after a Change in Control, all Book
Accounts under the Plan will be paid to all Eligible Employees or their
Beneficiaries in a single lump sum payment as soon as administratively feasible.

  3.5  
Benefits under this Plan shall be subject to federal, state, and local laws
applicable to income tax withholding. Book Account payments shall be reduced by
amounts withheld.

ARTICLE IV. PAYMENT OF POST-2004 SUBACCOUNT

  4.1  
Except as otherwise provided in Section 4.2, the Post-2004 Subaccount of an
Eligible Employee who is not a Specified Employee shall be paid in cash to such
Eligible Employee, or to his or her Beneficiary, in a single lump sum cash
payment within 90 days after the Eligible Employee’s Termination Date. If the
Eligible Employee is a Specified Employee, then the payment shall be paid to
such Eligible Employee six months after the Eligible Employee’s Termination
Date; however, if such payment is to be paid to such Eligible Employee’s
Beneficiary, the payment shall be paid within 90 days after the Eligible
Employee’s death.

  4.2  
Notwithstanding the provisions contained in Section 4.1 and except as provided
in Section 4.3, an Eligible Employee may elect to have amounts prospectively
credited to his or her Post-2004 Subaccount paid in monthly installments over a
period of five, ten, or fifteen years. Such installment form of payment is to be
treated for all purposes hereunder as a single payment. If the Eligible Employee
is not a Specified Employee, then the installment payments shall commence within
90 days after the Eligible Employee’s Termination Date, and shall continue to be
made on a monthly basis. If the Eligible Employee is a Specified Employee, then
the installment payments shall commence six months after the Eligible Employee’s
Termination Date; provided, the first installment payment shall also include an
aggregate payment of the first six months of installment payments that otherwise
would have already been paid but for the application of this six month delayed
distribution commencement period . If the Eligible Employee dies prior to
receiving all installment payments, then the remaining installment payments
shall be paid to the Eligible Employee’s Beneficiary in a lump sum within
90 days after the Eligible Employee’s date of death.

 

-8-



--------------------------------------------------------------------------------



 



  4.3  
An Eligible Employee may change his or her distribution election with respect to
all or a portion of his or her Post-2004 Subaccount by filing a distribution
election form with the Committee. However, except to the extent permitted under
Code Section 409A, a revised distribution election must comply with the
following rules:

  (a)  
The revised distribution election may not accelerate either the time or form of
payment. A revised election that does not comply with this rule will be null and
void, and will be disregarded by the Plan.

  (b)  
The revised distribution election may change the form or time of payment and
such revised election will be given effect, provided such election does not take
effect until 12 months after the date on which the election is made and, except
in the case of an election related to payment on account of death or disability,
the first payment that is made pursuant to the revised election is deferred for
at least five years from the date payment would otherwise have commenced. A
revised election that does not comply with these rules will be null and void,
and will be disregarded by the Plan.

  4.4  
The determination of the amount of installment payments shall be designed to
distribute the entire Post-2004 Subaccount in a series of substantially similar
payments over the installment period chosen by the Eligible Employee.
Notwithstanding the provisions contained in Sections 3.2 and 4.2, if an Eligible
Employee’s Book Account is less than $10,000 on the date that installment
payments are to commence, the Book Account shall be paid to the Eligible
Employee in a single lump sum payment within 90 days.

  4.5  
Notwithstanding the foregoing provisions of Article III and this Article IV, if
this Plan is terminated within three years after a Change in Control, all Book
Accounts under the Plan will be paid to all Eligible Employees or their
Beneficiaries in a single lump sum payment, such payment to be made 12 months
following Plan termination.

  4.6  
Benefits under this Plan shall be subject to federal, state, and local laws
applicable to income tax withholding. Book Account payments shall be reduced by
amounts withheld.

  4.7  
Notwithstanding the general distribution election rules under Code Section 409A
or the above to the contrary, pursuant to the transaction rules set forth in
Treasury regulations promulgated pursuant to Code Section 409A and other IRS
guidance issued in connection with Code Section 409A thereto, an Eligible
Employee shall be permitted to make a new payment election with respect to the
form of payment of the Eligible Employee’s Post-2004 Subaccount, provided, such
election (1) is made on or before December 31, 2008, (2) shall apply only to
amounts that would not otherwise be payable in 2008, and (3) shall not cause an
amount to be paid in 2008, that would not otherwise be payable in such year.

 

-9-



--------------------------------------------------------------------------------



 



ARTICLE V. AMENDMENT AND TERMINATION

  5.1  
The Board of Directors of the Company reserves the right to amend this Plan or
terminate it at any time; provided, however, that no such amendment or
termination shall have the effect of reducing the amount credited to an Eligible
Employee’s Book Account prior to such amendment or termination. The Committee
may amend the Plan at any time, provided that amendments made by the Committee
shall only be valid if the amendments do not materially impact the cost or the
nature of the Plan. Notwithstanding the foregoing, the Plan may not be amended
or terminated for a period of two years after a Change in Control unless a
majority of the Eligible Employees participating in the Plan consent to the
amendment or termination.

  5.2  
In the event of Plan termination, all Book Accounts under the Plan will be paid
to all Eligible Employees or their Beneficiaries in a single lump sum payment as
soon as administratively feasible.

ARTICLE VI. GENERAL PROVISIONS

  6.1  
This Plan shall be administered by the Committee, which shall maintain records
to enable the Committee to identify Eligible Employees and/or Beneficiaries who
are entitled to receive benefits under the Plan and the amount of such benefits.

  6.2  
The right or interest of any person entitled to a benefit under this Plan shall
not be subject to voluntary or involuntary alienation, assignment, or transfer
of any kind.

  6.3  
The establishment of this Plan shall not confer any legal right to an Eligible
Employee for continuation of employment, or interfere with the right of the
Company to discharge any Eligible Employee or to treat an Eligible Employee
without regard to the effect that such treatment may have under this Plan.

  6.4  
Except to the extent that federal law is controlling, this Plan shall be
construed and administered in accordance with the laws of the State of North
Carolina.

  6.5  
Notwithstanding any Plan provisions herein to the contrary and, to the extent
applicable, the Plan shall be interpreted, construed and administered (including
with respect to any amendment, modification or termination of the Plan) in such
a manner so as to comply with the provisions of Code Section 409A and any
related Internal Revenue Service guidance promulgated thereunder.

[Remainder of page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Plan to be executed this  _____ 
day of  _____,  _____, to be effective as specified above.

                      GOODRICH CORPORATION    
 
               
 
  By:                          
 
               
 
      Its:        
 
         
 
   

 

-11-